IN THE COURT OF CRIMINAL APPEALS
OF TEXAS




NO. WR-24,305-05


EX PARTE PATRICIA RAWSON, Applicant





ON APPLICATION FOR WRIT OF HABEAS CORPUS
CAUSE NUMBER 12994 IN THE 6TH JUDICIAL DISTRICT COURT
LAMAR COUNTY


 Per curiam.


O R D E R

 Pursuant to the provisions of Article 11.07 of the Texas Code of Criminal Procedure,
the clerk of the trial court transmitted to this Court this application for writ of habeas corpus. 
Ex parte Young, 418 S.W.2d 824, 826 (Tex. Crim. App. 1967). Applicant pleaded guilty and
was convicted of murder and sentenced to life imprisonment.  Applicant did not appeal her
conviction.
	After a review of the record, we find that Applicant's claim that challenges her denial
to release on parole is without merit.  Therefore, we deny relief. 
	Applicant's other claims that challenge the conviction are dismissed under Texas
Code of Criminal Procedure Article 11.07, Section 4.

DELIVERED: February 11, 2009
DO NOT PUBLISH